Citation Nr: 0531559	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-10 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for asthma with restrictive lung disease.

2.  Entitlement to a disability rating in excess of 
10 percent for sinusitis with complaint of frontal headaches.

3.  Entitlement to a disability rating in excess of 
10 percent for condyloma acuminata, post-operative, 
recurrent, with chronic vaginal infections.

4.  Entitlement to a compensable disability rating for 
lumbosacral strain prior to June 20, 2000, and a disability 
rating in excess of 10 percent effective June 20, 2000.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to April 
1997.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for asthma, rated 
as 30 percent disabling; and condyloma acuminata with 
recurrent vaginal infections, sinusitis with frontal 
headaches, and lumbosacral strain, all rated as non-
compensable.  The veteran perfected an appeal of the assigned 
ratings.

In an April 1999 rating decision the RO increased the rating 
for the gynecological disorder to 10 percent, effective with 
the veteran's separation from service on April 16, 1997.  In 
a June 2002 rating decision the RO increased the rating for 
sinusitis to 10 percent, also effective on April 16, 1997.  
In addition, in the June 2002 rating decision the RO 
increased the rating for lumbosacral strain to 10 percent, 
with an effective date of June 20, 2000.  The veteran 
contends that higher ratings are warranted.  The Board finds, 
therefore, that the issue of the ratings assigned for the 
service-connected disabilities remains in contention.

The veteran has appealed the disability ratings initially 
assigned with the grant of service connection in September 
1997.  Because she has appealed the initial ratings, the 
Board must consider the applicability of staged ratings 
covering the time period in which her claim and appeal have 
been pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).  The Board will, therefore, determine whether she is 
entitled to a higher rating for lumbosacral strain prior to 
June 20, 2000, and a rating in excess of 10 percent after 
that date.

The veteran's appeal was previously before the Board in March 
2000 and October 2003, at which times the Board remanded the 
case for additional development.  Regarding the issue of the 
ratings assigned for asthma, sinusitis, and the gynecological 
disorder, the Board finds that that development has been 
completed to the extent possible.  Regarding the rating 
assigned for lumbosacral strain, the Board finds that 
additional development is needed prior to considering the 
merits of the veteran's appeal.  That issue is, therefore, 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled the duty to assist her in developing her claim.

2.  Asthma with restrictive lung disease is manifested by 
FEV-1 greater than 55 percent predicted and FEV-1/FVC greater 
than 55 percent, with visits to a physician for required care 
no more than four times a year and without the need for 
systemic treatment with oral or parenteral corticosteroids.

3.  Sinusitis is manifested by less than six non-
incapacitating episodes of headaches, pain, and purulent 
discharge per year.

4.  Condyloma acuminata, post-operative, recurrent, with 
chronic vaginal infections is manifested by symptoms that do 
not require continuous medication.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for asthma with restrictive lung disease are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.97, Diagnostic Code 6602 (2005).

2.  The criteria for a disability rating in excess of 
10 percent for sinusitis with frontal headaches are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.97, Diagnostic Code 6514 (2005).

3.  The criteria for a disability rating in excess of 
10 percent for condyloma acuminata, post-operative, 
recurrent, with chronic vaginal infections are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.116, Diagnostic Code 7611 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform her of which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that she provide any 
evidence in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate her claim in May 2004 by informing her 
of the evidence required to establish entitlement to higher 
ratings.  The RO also informed her of the information and 
evidence that she was required to submit, including any 
evidence in her possession, and the evidence that the RO 
would obtain on her behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence she was responsible for submitting, and what 
evidence VA would obtain in order to substantiate her claim.  
Quartuccio, 16 Vet. App. at 187.

Although the May 2004 notice was sent following the September 
1997 decision, the veteran has had more than a year following 
the notice to submit additional evidence or identify evidence 
for the RO to obtain.  She did not respond to the notice.  
Following issuance of the notice the RO obtained additional 
evidence and readjudicated the substantive merits of her 
claim in a May 2005 supplemental statement of the case.  In 
readjudicating the claim the RO considered all the evidence 
of record and applied the benefit-of-the-doubt standard of 
proof.  In resolving her appeal the Board will also consider 
all the evidence now of record on a de novo basis, and apply 
the same standard of proof.  The Board finds, therefore, that 
the delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the VA treatment records the veteran 
identified, and provided her VA medical examinations in June 
1997, May 1999, June and July 2000, February 2001, August 
2004, and March 2005.  She has not indicated the existence of 
any other evidence that is relevant to her appeal on these 
issues.  The Board concludes that all relevant data has been 
obtained for determining the merits of her appeal and that no 
reasonable possibility exists that any further assistance 
would aid her in substantiating her appeal.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2005).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

As previously stated, the veteran has appealed the disability 
ratings initially assigned with the grants of service 
connection in September 1997.  For that reason the Board must 
consider the applicability of staged ratings covering the 
time period in which her claim and appeal have been pending.  
Fenderson, 12 Vet. App. at 126-27.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Asthma with Restrictive Lung Disease

Rating Criteria

Diagnostic Code 6602 for bronchial asthma provides a 
100 percent rating if pulmonary function tests show Forced 
Expiratory Volume in One Second (FEV-1) of less than 40-
percent predicted, or; Forced Expiratory Volume in One Second 
(FEV-1)/ Forced Vital Capacity (FVC) less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; requiring the daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  A 60 percent rating applies if the 
disorder is manifested by FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
The diagnostic code provides a 30 percent rating for FEV-1 of 
56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  
38 C.F.R. § 4.97 (2005).

The pulmonary function testing on which the rating of 
pulmonary disabilities is based is to be conducted in 
accordance with the standards of the American Thoracic 
Society.  The normal values of pulmonary function tests, for 
VA purposes, are those that exceed the requirements for a 10-
percent evaluation.  The values measured after the use of a 
bronchodilator are to be used, in that that measurement 
reflects the best possible functioning of the individual.  
See Schedule for Rating Disabilities; Respiratory System, 61 
Fed. Reg. 46,720, 46, 723 (Sept. 5, 1996).  

Analysis

The veteran's service medical records show that she was 
separated from service due to the disability resulting from 
chronic asthma.  Service connection has been in effect since 
her separation from service, with a 30 percent rating 
assigned.

Pulmonary function tests in June 1997 revealed FEV-1 of 
42 percent, and 
FEV-1/FVC of 94 percent.  The FEV-1 reading, however, was not 
determined following the use of a bronchodilator.  In 
addition, the examiner found that the testing did not meet 
the criteria of the American Thoracic Society, and that the 
FVC could be underestimated.  The June 1997 test results 
cannot, therefore, be relied upon in establishing the proper 
rating.

Pulmonary function testing in June 2000 revealed FEV-1 of 
42 percent post-bronchodilation, and FEV-1/FVC of 95 percent.  
The examiner found, however, that the FEV-1 could be 
underestimated because the forced expiratory time was less 
than six seconds, as required by the American Thoracic 
Society criteria.  The examiner reviewed the testing done in 
June 1997 and found that neither the testing in June 1997 or 
June 2000 met the standards of the American Thoracic Society, 
and for that reason could not be relied upon in evaluating 
the veteran's pulmonary functioning.

An additional VA examination was conducted in August 2004, 
which included pulmonary function studies.  That testing 
showed FEV-1 of 40 percent of predicted, post-
bronchodilation, and FEV-1/FVC of 86 percent.  The examiner 
again found, however, that the test results were not valid 
due to the veteran's inconsistent performance, and that the 
FEV-1 and FEV-1/FVC were inaccurate and underestimated.  The 
examiner determined that conduction of the test did not 
conform to the American Thoracic Society standards for test 
validity.

Due to the invalidity of the August 2004 test results, the RO 
provided the veteran pulmonary function tests again in March 
2005.  That testing revealed an FEV-1 of 58 percent of 
predicted, post-bronchodilator, and FEV-1/FVC of 58 percent.  
The examiner found that the test results for FEV-1 met the 
standards of the American Thoracic Society, although the FVC 
did not, and that the FEV-1/FVC could be over-estimated.  The 
examiner did not, however, indicate the degree of over-
estimation.

In summary, the only valid measurement of FEV-1 was in March 
2005, and showed 58 percent of predicted.  Although the 
examiner in March 2005 found that the 
FEV-1/FVC of 58 percent could be over-estimated, the examiner 
found that the FEV-1/FVC of 86 percent in August 2004 could 
be under-estimated.  None of the valid test results show an 
FEV-1 or an FEV-1/FVC of less than 55 percent.  The Board 
finds, therefore, that the criteria for a higher rating based 
on the results of pulmonary function testing are not met.

A review of the VA treatment records since April 1997 show 
that the veteran sought treatment for asthma in April 1997, 
September 1997, November 1997, January 1999, March 1999, 
December 1999, March 2000, April 2002, September 2002, 
November 2002, December 2002, May 2003, June 2003, December 
2003, June 2004, December 2004, and April 2005.  She did not 
seek medical treatment monthly.  In addition, although the 
medical evidence shows that her regular asthma medication 
included an inhaled steroid, she has not required treatment 
with systemic (oral or parenteral) corticosteroids at any 
time since her separation from service.  The Board finds, 
therefore, that the criteria for a 60 percent rating have not 
been met since the effective date of the grant of service 
connection in April 1997.  Fenderson, 12 Vet. App. at 126-27.  
For that reason the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 30 percent for asthma with restrictive lung 
disease.
Sinusitis

Rating Criteria

According to Diagnostic Code 6513, a 30 percent rating 
applies if the chronic sinusitis is manifested by three or 
more incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The disorder is rated at 10 percent if manifested 
by one or two incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97 (2005).

Analysis

A review of the evidence since April 1997 shows that during 
the June 1997 VA examination the veteran complained of 
frontal headaches on a daily basis, which were relieved with 
Motrin.  She also indicated, however, that she was able to 
continue with her normal activities.  She was treated for 
viral syndrome in September 1997.  She complained of 
headaches in July 1999, and daily headaches in December 1999.  
In March 2000 she reported being bothered by seasonal 
allergies, and having occasional frontal headaches.  When 
examined in June 2000 the examiner noted that, according to 
her clinical records, she had seasonal allergies to pollen 
and dust.  A neurological examination in June 2000 resulted 
in the conclusion that she had migraine headaches, not 
headaches that were secondary to sinusitis.

She underwent a VA ear, nose, and throat (ENT) examination in 
July 2000, during which she complained of headaches, nasal 
obstruction, rhinorrhea, crusting, and sneezing.  Physical 
examination revealed swollen nasal cavities and turbinates, 
and the examiner entered a diagnosis of chronic 
rhinosinusitis, probably allergic.  No treatment was then 
given.  According to VA treatment records she was treated 
with antibiotics for five days for an upper respiratory 
infection in December 2000.

The RO provided the veteran a VA examination in February 2001 
for the expressed purpose of determining the nature, 
frequency, and duration of any episodes of sinusitis.  She 
then reported that she had non-incapacitating episodes two to 
five times a year.  The examiner reviewed her medical records 
and was unable to find any records of treatment for four 
weeks or longer.

The VA treatment records show that in April 2002 she reported 
having had a purulent nasal discharge for two weeks, which 
was assessed as sinusitis.  She was then given an antibiotic 
for four days.  In August 2002 she was again given 
antibiotics for acute pharyngitis.  She was found to have a 
viral upper respiratory infection in December 2002, but did 
not receive antibiotics.

In June 2004 she complained of a headache, which she related 
to sinus problems, and pain and pressure in the sinuses.  
Examination revealed mildly swollen and red nasal mucosa, but 
an X-ray showed the sinuses to be normal.  She was then 
referred for an ENT evaluation.  When seen in the ENT clinic 
she reported having pressure in the sinuses, rhinitis, post-
nasal drip, and daily headaches.  Her complaints were 
assessed as chronic rhinosinusitis, which was treated with a 
steroid spray and antibiotics.  A computerized tomography 
(CT) scan in August 2004 revealed a small concha bulosa on 
the left and adenoidenal hyperplasia, but no other 
abnormalities.

In summary, the evidence does not show that she experiences 
any incapacitating episodes of sinusitis, or that she has had 
more than five non-incapacitating episodes per year.  
Although she reported having headaches daily, there is no 
evidence of purulent discharge or crusting associated with 
the headaches, which is required for a 30 percent rating.  
The Board finds, therefore, that the criteria for a 
30 percent rating have not been met since the effective date 
of the grant of service connection.  Fenderson, 12 Vet. App. 
at 126-27.  For that reason the preponderance of the evidence 
is against the appeal to establish entitlement to a 
disability rating in excess of 10 percent for sinusitis with 
headaches.
Condyloma Acuminata with Chronic Vaginal Infections

Rating Criteria

The General Rating Formula for Disease, Injury, or Adhesions 
of the Female Reproductive Organs provides a non-compensable 
rating if the symptoms do not require continuous treatment.  
A 10 percent rating applies if the symptoms require 
continuous treatment, and a maximum 30 percent rating applies 
if the symptoms are not controlled by continuous treatment.  
38 C.F.R. § 4.116, Diagnostic Codes 7610-7615 (2005).  

Analysis

The veteran's service medical records show that beginning in 
September 1994 she was treated for cervicitis, condyloma 
removed by cryotherapy, and fungal, bacterial, and yeast 
infections throughout her remaining military service.  When 
examined in May and June 1997 she had recurrent condyloma, 
which were removed, and she was treated for bacterial 
vaginitis in May 1997.  She was treated with antibiotics for 
a bacterial infection in August 1997, December 1997, January 
1998, March 1998, and June 1998.

She underwent a VA gynecology examination in May 1999, when 
she reported having had a vaginal discharge for the previous 
month.  The examiner reviewed her VA medical records and 
noted the history of treatment for multiple infections, but 
there was no evidence of condyloma or a vaginal infection at 
the time of the examination.  

According to the VA treatment records, she was examined in 
February 2000 with no evidence of an infection.  The RO 
provided her an additional VA examination in July 2000, at 
which time the examiner noted that she was not on any 
medication.  Although she had had genital herpes in the past, 
there was no evidence of a recurrence.  She had also been 
treated for chlamydia in the past, but testing in April 2000 
had shown no infection.  Examination revealed no evidence of 
an infection in July 2000.

She underwent an additional VA examination in February 2001, 
at which time the examiner (who had also conducted the prior 
examinations) noted that she had been diagnosed with 
gonorrhea earlier in the month that had been treated with 
antibiotics.  The examiner reviewed the evidence in the 
claims file and summarized the veteran's history of vaginal 
infections and sexually transmitted diseases dating back to 
1992.  She noted the treatment of condyloma by cryotherapy in 
1996, and stated that condyloma were caused by the human 
papilloma virus and could recur, which had happened in the 
veteran's case in 1997.  A culture for the human papilloma 
virus in February 2001 was negative.  The veteran had also 
been treated for herpes, which could recur.  The examiner 
also noted that in addition to the condyloma and herpes, the 
veteran had been treated for vaginal infections on multiple 
occasions.  She found that each infection was a new 
infection, in that intercurrent cultures were negative for an 
infectious agent; that the infections were acquired, rather 
than continuous; and that once treated, the infections are 
not recurrent.

The VA treatment records show that the veteran was examined 
in October 2001 and found negative for any vaginal infection.  
She was given a one-dose treatment for a yeast infection in 
January 2002.  A periodic examination in June 2004 was 
negative for vaginal infection, but she was again treated for 
bacterial vaginosis in September 2004.  The infection was 
shown to be resolved in October 2004.  She was given 
antibiotics for a vaginal infection again in February 2005.

A 30 percent rating is applicable if the vaginal disease is 
not controlled by continuous treatment.  A review of the 
evidence cited above shows that the veteran has not received 
continuous treatment for the vaginal infections.  The 
examiner in February 2001 noted the extensive history of 
vaginal infections and sexually transmitted diseases and 
found that, with the exception of the condyloma and genital 
herpes, each infection was a new infection, not a recurring 
infection.  The evidence shows that each infection resolved 
with treatment, and did not require continuous medication.  
The condyloma recurred and was treated in 1997, and is not 
shown to have recurred since.  The veteran stated that she 
has had no recurrence of a herpes outbreak.  The Board finds, 
therefore, that the criteria for a 30 percent rating have not 
been met since the effective date for the grant of service 
connection.  Fenderson, 12 Vet. App. at 126-27.  For that 
reason the preponderance of the evidence is against the 
appeal to establish entitlement to a disability rating in 
excess of 10 percent for condyloma acuminata, post-operative, 
recurrent, with chronic vaginal infections.


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 30 percent for asthma with restrictive lung disease 
is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for sinusitis with headaches is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for condyloma acuminata, post-operative, 
recurrent, with chronic vaginal infections is denied.




REMAND

The Board notes that the veteran's appeal of the rating 
assigned for her service-connected low back disability has 
been remanded twice in order to obtain medical records and to 
provide VA examinations.  Although the Board regrets the 
additional delay in resolving her appeal, additional 
development is needed in order to determine the appropriate 
rating for the low back disability.

Service connection has been established for chronic 
lumbosacral strain, which is currently rated as 10 percent 
disabling.  The service medical records show that the 
veteran's back complaints were assessed as a strain while in 
service, and multiple VA examinations have resulted in 
diagnoses of chronic strain or mechanical low back pain.  
Multiple VA examinations and X-ray studies of the low back 
were conducted, and failed to reveal any evidence of 
pathology.  

The veteran underwent a VA medical examination in February 
2001, and the examiner stated that there was no evidence of 
degenerative joint disease or sciatic neuropathy.  
Electromyography (EMG) in March 2001, however, showed 
evidence of bilateral lumbosacral radiculopathy.

The available evidence indicates that the veteran was 
involved in a motor vehicle accident in May 2001, following 
which she received treatment for her back pain from a private 
physician.  In August 2001 she reported receiving treatment 
from Dr. Anderson at The Medical Group.  A December 2001 
treatment record indicates that she "supposedly" had disc 
disease as a result of the motor vehicle accident, which was 
being treated by a Dr. Huckle.

During an August 2004 VA examination she complained of low 
back pain that radiated into her legs, which increased in 
severity several times a month.  She was taking medication 
for the back pain, which was not prescribed by the VA medical 
center (MC).  Examination revealed significant limitation of 
motion due to pain and tenderness to palpation, but the 
examiner did not describe any objective evidence of pathology 
in the low back.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The complaints 
of pain, however, must be supported by objective evidence of 
pathology in the affected joint.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40 (2005).  The multiple VA 
examinations and X-ray studies have failed to show any 
pathology in the low back.  Although the EMG in March 2001 
showed evidence of radiculopathy, there is no evidence of 
record documenting the cause of the radiculopathy.  In order 
to determine whether the veteran's complaints pertaining to 
the low back are supported by objective evidence of adequate 
pathology, the Board finds that additional development is 
needed.

Accordingly, this issue is remanded for the following:

1.  After securing the necessary release, 
the RO should obtain copies of the 
veteran's treatment records from Dr. 
Anderson, Dr. Huckle, and The Medical 
Group.  

2.  If the above-requested development is 
not sufficient to document the cause of 
the veteran's low back symptoms, she 
should be provided a VA orthopedic 
examination.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including a magnetic 
resonance image (MRI), that are deemed 
necessary for an accurate assessment.

The examiner should examine the low back 
and determine the pathology causing the 
veteran's low back complaints.  Based on 
review of the medical evidence of record 
and sound medical principles, the 
examiner should also provide an opinion 
on whether the veteran's subjective 
complaints, including the limitation of 
motion due to pain, are supported by 
objective evidence of adequate pathology 
in the low back.

3.  After undertaking any additional 
development found to be appropriate, the 
RO should readjudicate the issue 
remaining on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


